Citation Nr: 0819741	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a bilateral hand 
condition.

2.	Entitlement to service connection for bipolar mood 
disorder.

3.	Entitlement to service connection for a breathing 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied entitlement to the 
benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

On the May 2005 VA Form 9 (Substantive Appeal to the Board) 
provided                 in connection with the claims on 
appeal, the veteran's representative completed the 
appropriate designation for a request for a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board (i.e., a 
Travel Board hearing). A June 2006 Supplemental Statement of 
the Case later issued during the pendency of the appeal 
explained that preparations for the requested hearing were 
being finalized. There is no indication however, that the 
hearing was ever actually scheduled. Since it is the RO that 
has the duty to arrange for the scheduling of Travel Board 
hearings, a remand is required for this purpose. 38 C.F.R. § 
20.704(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO at the 
earliest opportunity, and notify him and 
his representative of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.
Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until he is so informed. He has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



